The court, after examining several items of the account, continued; allowing, —
"To E.D. McGuinness, in matters relating to the guardianship and excluding services in procuring the pension, $50," and adding, "In regard to charges for services performed, and expenses incurred about the pension, we have allowed the guardian compensation for such work and expenses as the pensioner himself would ordinarily have done and incurred, independent of his attorney, if he had been of capacity, being of the opinion that such allowances are not to be regarded as the services of an attorney, agent, or other person, in procuring a pension within the meaning of the United States pension laws, but rather as preparations for the prosecution of the claim."